GRIFFIN, J.
Peter Lind Paul [“defendant”] appeals his convictions in two consolidated cases of five counts of sexual battery on a child under twelve years of age while acting in a familial capacity and one count of committing a lewd and lascivious act in the presence of a child. We affirm.
The trial court did not err by refusing to suppress the statement that defendant made to Deputy Faulkingham on the way to the police station. No Miranda warnings were required because defendant was not in custody and was not subjected to an interrogation. Thus, defendant is not entitled to suppression of his voluntary statement that “it was a bad situation at the house' seeing Amanda in her nightgown and taking a bath while he was there.”
Defendant has also failed to demonstrate that the denial of the challenges for cause he directed at four jurors was an abuse of discretion. Although all four of these people either knew someone who was involved in a sex crime or had themselves been the victim of a sex crime, all of the underlying events were, in some sense, remote, and all of these jurors unequivocally indicated that they would be able to render a verdict based on the evidence and not on their personal beliefs, feelings or experiences. Kokal v. Dugger, 718 So.2d 138 (Fla.1998).
AFFIRMED.
PETERSON and THOMPSON, JJ., concur.